     Case: 1:18-cv-03041 Document #: 38 Filed: 04/12/19 Page 1 of 1 PageID #:179

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

Malibu Media, LLC
                                Plaintiff,
v.                                                     Case No.: 1:18−cv−03041
                                                       Honorable John Z. Lee
John Palella, et al.
                                Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, April 12, 2019:


        MINUTE entry before the Honorable John Z. Lee: For the reasons stated in the
memorandum opinion and order, the Court concludes that Malibu Media has satisfied its
minimal pleading burden to allege a claim of copyright infringement. Accordingly,
Palella's motion to dismiss [30] is denied. The status hearing previously set for April 18,
2019 at 9:00 a.m. will stand. [For further details see memorandum opinion and order].
Mailed notice(ca, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
